ORDER

PER CURIAM.
The trial court entered a judgment holding appellant in contempt of court and he appealed. This court affirmed in part, reversed in part and remanded the case to the trial court to determine whether a compensatory fine should be levied against appellant. International Motor Co. v. Boghosian Motor Co., 870 S.W.2d 843, 850-51 (Mo.App.E.D.1993). The trial court subsequently levied a fine of $61,956.53 against appellant and he appeals. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed in accordance with Rule 84.16(b). Respondent’s motion to file a supplemental legal file is granted. Respondent’s motion to strike portions of appellant’s brief is denied.